This Application is Being Examined under the Pre-AIA  First to Invent Provisions
In the event the determination of the status of the application as subject to pre-AIA  35 USC §§ 102 and 103 (or as subject to AIA  35 USC §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection,
would be the same under either status.
DETAILED ACTION
Information Disclosure Statement
The materials presented in the information disclosure statement (IDS) dated 03 November 2020 have been considered and are pertinent to the rejections of this Office Action.
Drawings
The drawings are objected to under 37 CFR § 1.83(a) as failing to show every feature of the invention specified in the claims.
Regarding the drawing, a plasma processing chamber gas nozzle including a plurality of entrance holes and "each of the plurality of entrance holes [being] joined to at least one side hole and a plurality of exit holes" must be shown or the feature(s) must be canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR § 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR § 1.75(d)(1) and MPEP § 608.01(o).
Regarding the specification, correction of the following is required: a disclosure of a plasma processing chamber gas nozzle including a plurality of entrance holes and "each of the plurality of entrance holes [being] joined to at least one side hole and a plurality of exit holes".
Applicant is required to amend the disclosure to include the material incorporated by reference, if the material is relied upon to overcome any objection, rejection, or other requirement imposed by the Office.  The amendment must be accompanied by a statement executed by the Applicant, or a practitioner representing the Applicant, stating that the material being inserted is the material previously incorporated by reference and that the amendment contains no new matter.  37 CFR § 1.57(g).
Claim Rejections – 35 USC § 112
(a)	The following is a quotation of AIA  35 USC § 112(a):
(a)  In General.— The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
(b)	The following is a quotation of pre-AIA  35 USC § 112, first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
(a)	The following is a quotation of AIA  35 USC § 112(b):
(b)  Conclusion.— The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
(b)	The following is a quotation of pre-AIA  35 USC § 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-9 are rejected under AIA  35 USC § 112(a) or pre-AIA  35 USC § 112, first paragraph, because the specification, while being enabling for "an entrance hole [being] joined to at least one side hole and a plurality of exit holes", does not reasonably provide enablement for "each of the plurality of entrance holes [being] joined to at least one side hole and a plurality of exit holes".
Regarding claims 1-9, the specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention 
Specifically, for independent claim 1, and claims 2-5 dependent therefrom, the specification does not enable how to make and/or use a plasma processing chamber gas nozzle including a plurality of entrance holes and "each of the plurality of entrance holes joined to at least one side hole and a plurality of exit holes".
In addition, for independent claim 6, and claims 7-9 dependent therefrom, the specification does not enable how to make and/or use a plasma processing chamber gas nozzle including a plurality of entrance holes and "each of the plurality of entrance holes joined to at least one side hole and a plurality of exit holes".
Claims 1-9 are rejected under AIA  35 USC § 112(a) or pre-AIA  35 USC § 112, first paragraph, as failing to comply with the written description requirement.
Regarding claims 1-9, each, contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject pre-AIA  35 USC § 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Specifically, for independent claim 1, and claims 2-5 dependent therefrom, , the limitation "each of the plurality of entrance holes [being] joined to at least one side hole and a plurality of exit holes" was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
In addition, for independent claim 6, and claims 7-9 dependent therefrom, the limitation "each of the plurality of entrance holes [being] joined to at least one side hole and a plurality of exit holes" was not described in the specification in such a way as to reasonably convey to one 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 USC § 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 USC § 103(a) are summarized as follows:
(a)	Determining the scope and contents of the prior art.
(b)	Ascertaining the differences between the prior art and the claims at issue.
(c)	Resolving the level of ordinary skill in the pertinent art.
(d)	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 & 6-8 are rejected under pre-AIA  35 USC § 103(a) as being unpatentable over US 20090159424 A1 (Liu'424) in view of WO 2007145229 A1 (Ishibashi'229: see US 20100230387 A1 {Okesaku'387 for an English Language Equivalent), US 20060196603 A1 (Lei'603), as evidenced by US 20050109460 A1 (deDontney'460), and US 5350480 A (Gray'480).
Regarding claims 1 & 6, Liu'424 discloses a plasma processing chamber gas nozzle (nozzle 412 of gas supply assembly 410), comprising:
a plurality of entrance holes (inner passage 419 & outer passage 420) having a first diameter 

    PNG
    media_image1.png
    506
    1014
    media_image1.png
    Greyscale

FIG. 3 of Liu'424

    PNG
    media_image2.png
    457
    992
    media_image2.png
    Greyscale

FIG. 4A of Liu'424
at least one side hole (outer injection ports 421) recessed into a side of the gas nozzle and physically jointed to at least one entrance hole (outer passage 420) of the plurality of entrance holes (inner passage 419 & outer passage 420), wherein an 

    PNG
    media_image3.png
    702
    971
    media_image3.png
    Greyscale

FIG. 4B of Liu'424
a plurality of exit holes (central injection ports 422), having a second diameter smaller than the first diameter, recessed (by way of central recess 423) into a downstream side of the gas nozzle and physically joined to an entrance hole (inner passage 419),
each of the plurality of exit holes (central injection ports 422) having the second diameter,
the plurality of exit holes (central injection ports 422) arranged into a subset,
each of the exit holes (central injection ports 422) in the subset has a diameter dimensioned so that the subset of exit holes (central injection ports 422) occupies an area on the downstream side of the gas nozzle that is no greater than an area the joined entrance holes (inner passage 419) occupies on the upstream side of the gas nozzle

Regarding claims 1 & 6, Liu'424 does not expressly disclose:
each of the plurality of entrance holes having the first diameter;
the subset being a plurality of subsets, and each subset of exit holes joined to one of the plurality of entrance holes; and
the subset being a plurality of subsets, and each subset of exit holes joined to one of the plurality of entrance holes; and
the second diameter is between 250 μm and 800 μm.
Regarding claims 1 & 6, Ishibashi'229 discloses:
a plurality of entrance holes (2nd longitudinal holes 200b of the plurality of holes 200) having a first diameter (diameter of 2nd longitudinal hole 200b), each of the plurality of entrance holes having the first diameter (diameter of 2nd longitudinal hole 200b);

    PNG
    media_image4.png
    563
    1004
    media_image4.png
    Greyscale

FIG. 7A of Ishibashi'229

    PNG
    media_image5.png
    274
    556
    media_image5.png
    Greyscale

FIG. 7B of Ishibashi'229

    PNG
    media_image6.png
    367
    975
    media_image6.png
    Greyscale

FIG. 5 of Ishibashi'229 (Cropped)

    PNG
    media_image7.png
    465
    1004
    media_image7.png
    Greyscale

FIG. 6 of Ishibashi'229

FIG. 5-8B; Okesaku'387: ¶¶[0060]-[0115]; ¶¶[0016]-[0019]; & ¶¶[0112]-[0115].
A motivation for making the central entrance hole of Liu'424 a plurality of entrance holes, a plurality of exit holes associated with each of the plurality of entrance holes, as disclosed by Ishibashi'229 is to more evenly discharge the process gas into the processing region of the plasma processing chamber.
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the invention was made to make the central entrance hole of Liu'424 a plurality of entrance holes, a plurality of exit holes associated with each of the plurality of entrance holes, as disclosed by Ishibashi'229.
Regarding claims 1 & 6, Liu'424 and Ishibashi'229 does not expressly disclose:
each of the plurality of entrance holes joined to at least one side hole and a plurality of exit holes.
Regarding claims 1 & 6, Lei'603 discloses:
an entrance hole (associated with proximal end 408) joined to at least one side hole (associated with feed hole 416) and a plurality of exit holes (apertures 410).
FIG. 4A-B; ¶[0011]; ¶¶[0023]-[0019]; & ¶¶[0112]-[0115].
A motivation for further joining each of the entrance holes joined to the plurality of exit holes of Liu'424 and Ishibashi'229 to at least one side hole as disclosed by Lei'603 is to compliment the plurality of exit holes with lateral flows from the at least one side hole to tune 

    PNG
    media_image8.png
    579
    1000
    media_image8.png
    Greyscale

FIG. 4A of Lei'603

    PNG
    media_image9.png
    147
    290
    media_image9.png
    Greyscale

FIG. 4B of Lei'603
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was made to further join each of the entrance holes joined to the plurality of exit holes of Liu'424 and Ishibashi'229 to at least one side hole as disclosed by Lei'603.
Regarding claims 1, 2, 6, & 7, Liu'424 and Ishibashi'229 does not expressly disclose:
the second diameter being between 250 μm and 800 μm; and
the second diameter being between 250 μm and 500 μm.
Regarding claims 1, 2, 6, & 7, Gray'480 discloses:
each of a plurality of exit holes (channels 18) having the second diameter (diameter "a" of each of channels 18 between ~0.1 mm & ~0.5 mm {~100 μm & ~500 μm}) between 250 μm and 800 μm.
FIGs. 1-11; col. 7, l. 55 - col. 15, l. 49; & col. 16, l. 30 - col. 7, l. 48.
A motivation for sizing the second diameter of each of the plurality of exit holes of Liu'424 and Ishibashi'229 to be between ~0.1 mm & ~0.5 mm {~100 μm & ~500 μm}) as disclosed by Gray'480 is to uniformly delivery a directed, activated reactive gas to a large area substrate for material surface cleaning, material removal, or reactive modification in a manufacturing process tool.  Such sizing, as an implementation of a predictable variation of possible known solutions, is obvious.  See e.g., Ruiz v. AB Chance Co. 357 F.3d 1270 at 1277, 69 USPQ2d 1686 at 1691 (Fed. Cir. 2004); See also e.g., KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007); Also See also e.g., MPEP § 2143 (C).  In addition, 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was made to size the second diameter of each of the plurality of exit holes of Liu'424 and Ishibashi'229 to be between ~0.1 mm & ~0.5 mm {~100 μm & ~500 μm}) as disclosed by Gray'480.
Regarding claim 3, Gray'480 discloses:
the at least one exit hole (channels 18) having a recess depth of at least five times the second diameter (channel 18 aspect ratio {length (L)/diameter (a), a.k.a. {L/a} 
FIGs. 1-11; col. 7, l. 55 - col. 15, l. 49; & col. 16, l. 30 - col. 7, l. 48.
Regarding claim 4, Ishibashi'229 discloses:
each subset of exit holes comprising at least three exit holes.
FIG. 5-8B; Okesaku'387: ¶¶[0060]-[0115]; ¶¶[0016]-[0019]; & ¶¶[0112]-[0115].

    PNG
    media_image5.png
    274
    556
    media_image5.png
    Greyscale

FIG. 7B of Ishibashi'229
Regarding claim 6, Liu'424 discloses a plasma etch system (plasma reactor 100) comprising:
a chamber (reactor chamber 101) to contain a workpiece (substrate 106) in a plasma environment;
a gas stick (process gas supply 125) coupled to the chamber to provide a process gas through a gas nozzle (nozzle 412 of gas supply assembly 410 {gas inlet 130});
and
an RF source (antenna assembly 102) to generate a plasma of the process gas.
FIG. 2-4B; ¶¶[0011]-[0013]; ¶¶[0016]-[0019]; & ¶¶[0023]-[0047].

    PNG
    media_image10.png
    767
    813
    media_image10.png
    Greyscale

FIG. 2 of Liu'424
Regarding claim 8, Liu'424 discloses:
exit holes (central injection ports 422) disposed within the chamber (reactor chamber 101) directly over a chuck surface (substrate support pedestal 115) that supports a workpiece (substrate 106) during operation of the plasma etch system, and 

FIG. 2-4B; ¶¶[0011]-[0013]; ¶¶[0016]-[0019]; & ¶¶[0023]-[0047].
Claims 5 & 9 are rejected under pre-AIA  35 USC § 103(a) as being unpatentable over US 20090159424 A1 (Liu'424) in view of WO 2007145229 A1 (Ishibashi'229: see US 20100230387 A1 {Okesaku'387 for an English Language Equivalent), US 20060196603 A1 (Lei'603), as evidenced by US 20050109460 A1 (deDontney'460), and US 5350480 A (Gray'480) as applied to claims 1-5 & 6-8 above, and further in view of US 2008035170 A1 (Baek'170).
Regarding claims 5 & 9, Liu'424, Ishibashi'229, and Gray'480, by way of Gray'480, discloses:
the gas nozzle (associated with support ring 20, mounting ring 24, retaining ring 30, & channel plate 12 replaced with channel plate 130 divided into two or more multiple sections {e.g., 1st segment 132 with 1st reservoir defined by a portion of retaining ring 30, 2nd segment 134 with 2nd reservoir defined by another portion of retaining ring 30 … etc.}) coupled to a source of 1st parent gas (i.e., a halogen bearing gas {e.g., HCl, ClF3, ClF, Cl2, HF, NF3, SF6, F2, BrF3, BrF5, IF5 … etc.}) and a source of 2nd parent gas (e.g., oxygen bearing gas {e.g., O2, NO … etc.}, nitrogen bearing gas {e.g., N2, NH3, NO … etc.}, hydrogen bearing gas {e.g., H2, NH3, HCl … etc.} … etc.).
FIGs. 1-11; col. 7, l. 55 - col. 15, l. 49; & col. 16, l. 30 - col. 7, l. 48.
Regarding claims 5 & 9, Liu'424, Ishibashi'229, and Gray'480 does not expressly disclose:
the source being a source of silicon tetrachloride (SiCl4).
Regarding claims 5 & 9, Baek'170 discloses:
a source of silicon tetrachloride (SiCl4) coupled to a gas nozzle (shower head 116).
FIG. 1; ¶¶[0036]-[0048]; & ¶[0054].
Selecting silicon tetrachloride (SiCl4) as disclosed by Baek'170 for the halogen bearing gas of Gray'480, as the selection of known materials based on the material's suitability for its intended use, is obvious.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); also see e.g., KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007); also see e.g., MPEP § 2144.07.  In addition, such selection of silicon tetrachloride (SiCl4) as disclosed by Baek'170, as an implementation of a predictable variation of equivalents, is obvious.  In re Fout, 675 F.2d 297, 301 (CCPA 1982); also see e.g., KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007); also see e.g., MPEP § 2143 (B).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was made to select silicon tetrachloride (SiCl4) as disclosed by Baek'170 for the halogen bearing gas of Gray'480.
Response to Arguments
Applicant’s arguments accompanying Applicant's reply dated 28 December 2020 with respect to claims 1-9 have been considered but are moot because the arguments do not apply to the combination of the references being used in the current rejection.
Conclusion
Prior art is of and is made of record (and which is not relied upon and considered 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR § 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stanislav Antolin whose telephone number is (313) 446-4885.  The examiner can normally be reached on Monday-Friday 8:00-17:00 Eastern Time (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/Stanislav Antolin/
Examiner, Art Unit 1716

/Jeffrie R Lund/Primary Examiner, Art Unit 1716